Title: From George Washington to Henry Knox, 3 September 1782
From: Washington, George
To: Knox, Henry


                  
                     
                     Dear Sir
                     Head Quarters 3d Septr 1782
                  
                  As Mr Corne was ignorant of the Regulations respecting Flags when he came out, he may be permitted to Return with the other Prisoners.
                  You will please therefore to send them with a Serjeant and the enclosed Letter to Colonel Canfield who commands at Stanford.  I am Dear Sir Your very hum. Servt
                  
                     Go: Washington
                  
               